      Case 5:18-cv-04050-DDC-JPO Document 56 Filed 11/17/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KELLY WHITE, Individually, as Co-Adminis- )
trator of the Estate of Dominique T. White,      )
deceased, and as Next Friend minor grandchildren )
TUW, JSW, JKW, NCW, and                          )
MARY THERESA WYNNE, as Co-Administrator )
of the Estate of Dominique T. White,             )
                                                 )
                              Plaintiffs,        )
                                                 )
        vs.                                      )           Case No. 18-cv-4050-DDC-CPO
                                                 )
CITY OF TOPEKA, KANSAS;                          )
TOPEKA POLICE OFFICER                            )
MICHAEL CRUSE, OFFICER JUSTIN                    )
MACKEY and JOHN DOE OFFICERS 1-5,                )
                              Defendants.        )

                   PLAINTIFFS’ MOTION FOR EXTENSION OF TIME

       Plaintiffs, pursuant to D. Kan. Rule 6.1(a), request a seven-day extension of time in

which to response to the motion for summary judgment of Defendants Cruse and Mackey. In

support of this motion, Plaintiffs would show the court the following:

       1.      Defendants Cruse and Mackey filed their motion for summary judgment on

October 30, 2019. Under D. Kan. Rule 6.1(d), Plaintiff’s response to this motion is due

November 20, 2019.

       2.      Plaintiffs have consulted with J. Steven Pigg, counsel for defendants, who has no

objection to this extension.

       3.      This is Plaintiffs’ first request for an extension of time to respond to Defendants’

motion for summary judgment.

       4.      Plaintiffs’ counsel seeks this request because of the press of other work, including
      Case 5:18-cv-04050-DDC-JPO Document 56 Filed 11/17/19 Page 2 of 3




a brief filed in the Tenth Circuit Court of Appeals in United States v. Hamett, Case No. 19-5054

filed on November 11, 2019.

       WHEREFORE, Plaintiffs request an extension of seven days, or until November 27,

2019, to respond to the motion for summary judgment of Defendants’ Cruse and Mackey.




                                                    Respectfully submitted,



                                                    /s/Rick E. Bailey
                                                    Rick E. Bailey, KS # 11583
                                                    Conlee, Schmidt & Emerson, LLP
                                                    200 W. Douglas, Ste. 300
                                                    Wichita, Kansas 67202
                                                    (316) 264-3300
                                                    (316) 264-3423 (Fax)
                                                    rbailey@fcse.net

                                                    Andrew M. Stroth (Pro Hac Vice)
                                                    Carlton Odim (Pro Hac Vice)
                                                    Action Injury Law Group, LLC
                                                    191 North Wacker Drive
                                                    Suite 2300
                                                    Chicago, IL 60606
                                                    (312) 771-2444
                                                    (312) 641-6866 (Fax)
                                                    astroth@actioninjurylawgroup.com
                                                    carlton@actioninjurylawgroup.com

                                                    ATTORNEYS FOR PLAINTIFFS




                                                2
      Case 5:18-cv-04050-DDC-JPO Document 56 Filed 11/17/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 17th day of November 2019, a true and

correct copy of the above and foregoing Plaintiffs’ Motion for Extension of Time was filed

with the Clerk of the District Court by using the CM/ECF system which will send a notice of

electronic filing to counsel for Defendants at:

J. Steven Pigg # 09213
David Cooper #16690
Fisher, Patterson, Sayler & Smith, L.L.P.
3550 S.W. 5th St.
Topeka, KS 66606
(785) 232-7761
(785) 232-6604 (Fax)
spigg@fisherpatterson.com
ATTORNEYS FOR MICHAEL CRUSE AND JUSTIN MACKEY

Mary R. (Shelly) Starr, #12896
Chief of Litigation
Nicholas H. Jefferson, #25530
Assistant City Attorney
Legal Department
215 SE 7th Street, Room 353
Topeka, Kansas 66603
(785) 368-3883
(785) 368-3901 (fax)
sstarr@topeka.org
njefferson@topeka.org
ATTORNEYS FOR CITY OF TOPEKA

                                             /s/ Rick E. Bailey
                                             Rick E. Bailey




                                                  3
